Citation Nr: 1806245	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  07-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disorders.


REPRESENTATION

Veteran represented by:	Allan Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to February 1972 as an infantryman and paratrooper with no combat or overseas service. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

This matter came before the Board for the first time in December 2010.  The December 2010 Board decision denied the claim for TDIU. It was subsequently vacated via a February 2012 Joint Motion for Remand (JMR) by the U.S. Court of Appeals for Veterans Claims (CAVC or the Court).  The Board subsequently remanded the claim in July 2012 and again in April 2013 for further development.  The Board denied the claim a second time in September 2013.  In an April 2015 memorandum decision, the Court vacated the Board's decision and remanded this issue back to the Board.  In November 2015, the Board again denied the claim.  In July 2017, the Court, in another memorandum decision, vacated the Board's decision for a third time and remanded the claim to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

TDIU can be awarded where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16 (2017).  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

TDIU can be awarded where the schedular rating is less than total but when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  

VA policy is that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16(b), 4.19.

The Veteran's current service-connected disabilities are the following:  left knee injury with osteoarthritis, rated at 10 percent disabling; cystic bursitis and osteoarthritis, right knee, rated at 10 percent disabling; and compression fracture T7-8, rated at 10 percent disabling.  The combined rating is 30 percent and the Veteran does not currently meet the percentage criteria of § 4.16(a) at this time.

The Veteran received an associate's degree in business management in 1974, but he has not worked in a number of decades (since the mid-1980s) and last worked as an electrician.  At least one of the VA opinions obtained during the long period of the appeal suggested the Veteran could undertake vocational training.

Based on the evidence of record, for the purposes only of consideration of referral for extra-schedular consideration and in the light most favorable to the Veteran, the Board finds that there is at least some possibility that a finding of TDIU could be warranted.  Namely, the following evidence at least partially supports a finding of TDIU: a September 2009 VA opinion (although it was later agreed in the JMR that it was unclear whether the opinion was based on an evaluation of the Veteran's non-service-connected disabilities), an October 2017 private vocational assessment, and a SSA determination of disability due to spinal injury, with award from August 1983 onward.  For the SSA determination, SSA considered the spine generally without differentiating between lumbosacral, cervical, and thoracic sections of the spine and was therefore not specific to the T7-8 compression fracture.  In contrast, there are April 2006, September 2012, and May 2013 VA opinions stating that the Veteran could undertake sedentary work or work not requiring heavy lifting.  

This case is complicated by the fact that the Veteran has a variety of non- service-connected disabilities, some of which affect the same body parts or pair of body parts (lower extremities and back) as the service-connected disabilities. 

Additionally, the Boards notes five years have passed since the last SSOC and the last physical examination of the Veteran.  There are relevant medical files associated with the claim regarding the Veteran's current level of disability post-SSOC, with no waiver of initial AOJ review.  These show evidence that the Veteran's service-connected disabilities - which form the basis of his claim for TDIU - may have worsened since the last examination(s).  For example, VA records indicate that the Veteran currently uses a walker, motorized scooter, or a wheelchair to assist with mobility and wears a leg brace, but the last knee examination only lists brace.  See May 2013 VA examination.  This is consistent with (or, at least not in opposition to) the October 2017 private vocational assessment's report of use of assistive devices.

As noted above, the Board cannot grant TDIU in the first instance in a case where the Veteran does not meet the schedular requirements.  For purposes of TDIU referral, enough evidence has been submitted to warrant referral.  In addition, additional relevant VA medical files have been obtained and associated with the file, without review by the AOJ.  It is possible additional outstanding VA medical records would give a more complete picture of the Veteran's service-connected disabilities and there effect on employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and pertinent VA medical records.  

2.  If the RO determines that any newly obtained medical records suggests an increase in the severity of the Veteran's currently service-connected disabilities, or the Veteran submits competent and credible evidence of more severe level of disability since the most recent VA examinations , schedule new VA examinations or opinions regarding such disabilities.  Thereafter, if the Veteran's combined disability ratings meet the schedular criteria for TDIU, the Veteran's claim for TDIU should be readjudicated based on the entirety of the evidence.

3.  For any portion of the period on appeal that does not meet the criteria for schedular TDIU, pursuant to the provisions of 38 C.F.R. § 4.16(b), refer the Veteran's claim for TDIU to the Director, Compensation Service, for extraschedular consideration.  Such consideration should include a discussion of the Veteran's service-connected disabilities, employment history, and educational/vocational history (detailed above)

4. After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






